DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 16, 20, 24 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 in line 6 contains a period. Correction is required.
Claim 20 recites the limitation “determing” in line 6, is misspelled.
Claim 16 recites the limitation "the indicator" in 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the association/combination" in 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 in line 2 the limitation “receving” is misspelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4, 7, 9-15, 18, 20, 27 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herre US PG-Pub 2013/0259243 in view of Jarvinen US PG-Pub 2015/0098571.

Regarding claim 1, Herre teaches determining at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array (Fig. 5-DOA1 & [0025]&[0040]: sound event is active at certain time-frequency bin); determining at least one second direction parameter for the at least one frequency band based on at least one microphone signal received from at least one second microphone (Fig. 5-DOA2 & [0025]&[0040]: sound event is active at certain time-frequency bin), wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other (Fig. 5: Array 1 and Array 2); processing the determined at least one first direction parameter and the at least one second direction parameter to determine at least one distance parameter for the at least one frequency band ([0047] & [0057] & [0105]: determining the distance to the sound event); and using the at least one distance parameter, at least one audio signal, and the at least one first direction parameter (Fig. 1 & [0075]: using the distance information-ssp, the audio signal-is1 and direction parameter-di1).  
Herre failed to explicitly teach enabling an output and/or store of information.
However, Jarvinen teaches output and/or store information ([0111]: outputting metadata having information/parameters like direction and/or distance of source, etc…).
Herre and Jarvinen are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Regarding claim 36, Herre teaches apparatus comprising: processing circuitry; and memory circuitry including computer program code, the memory circuitry and the computer program code configured to, with the processing circuitry, enable the apparatus to ([0168]: implement in hardware): determine at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array (Fig. 5-DOA1 & [0025]&[0040]: sound event is active at certain time-frequency bin); determine at least one second direction parameter for the at least one frequency band based on at least one microphone signal received from at least one second microphone (Fig. 5-DOA2 & [0025]&[0040]: sound event is active at certain time-frequency bin), wherein microphones from the first microphone array and the at least one second microphone are spatially separated from each other (Fig. 5: Array 1 and Array 2); process the determined at least one first direction parameter and the at least one second direction parameter to determine at least one distance parameter for the at least one frequency band ([0047] & [0057] & [0105]: determining the distance to the sound event); and using the at least one distance parameter, at least one audio signal, and the at least one first direction parameter (Fig. 1 & [0075]: using the distance information-ssp, the audio signal-is1 and direction parameter-di1).  
Herre failed to explicitly teach enabling an output and/or store of information.
However, Jarvinen teaches output and/or store information ([0111]: outputting metadata having information/parameters like direction and/or distance of source, etc…).
Herre and Jarvinen are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

	Regarding claim 4, Herre teaches wherein the at least one first direction parameter comprises at least one of: a direction value; an energy value associated with the direction value; an energy ratio value associated with the direction value; and a direct-to-total energy ratio value. and wherein the at least one second direction parameter comprises at least one of: a second direction value; a second energy value associated with the second direction value; a second energy ratio value associated with the second direction value; or a second direct-to-total energy ratio value (Fig. 5 & [0087]: the direction parameter DOA1 and DOA2 are express using as azimuth and elevation which is the direction value).

	Regarding claim 7, Herre teaches wherein the at least one second microphone comprises at least one of: a microphone array comprising a plurality of microphones, wherein the at least one second direction parameter is determined by processing the one or more microphone signals from the plurality of microphones; at least one directional microphone, wherein the at least one second direction parameter is determined by processing at least one directional microphone signal from the at least one directional microphone; or at least one movable directional microphone, wherein the at least one second direction parameter is determined by processing at least one movable microphone signal from the at least one movable directional microphone as it is moved (Fig. 5: DOA2 of Array 2).

Regarding claim 9, Herre teaches wherein the at least one audio signal comprises one of: at least one audio signal based on the microphone signals received from the first microphone array; at least one audio signal based on microphone signals received from at least one second microphone; at 

Regarding claim 10, Herre teaches wherein the at least one first direction parameter is determined relative to a first defined position and the at least one second direction parameter is determined relative to a second defined position, the first defined position and/or second defined position comprises one of: a position defined with respect to the first microphone array;   a position defined with respect to the at least one second microphone; and a position defined with respect to the at least one further microphone (Fig. 5 & [0032] & [0042]: DOA needs to have a relative defined position in order to determine direction of both Array 1 and Array2 relative to each other to determine location of sound event).

Regarding claim 11, Herre teaches wherein determining the at least one distance parameter for the at least one frequency band comprises: determining the at least one distance parameter is a reliable distance parameter estimate; and determining the at least one distance parameter value based on whether the at least one distance parameter is a reliable distance estimate ([0165]: determining the reliability).

Regarding claim 12, Herre teaches wherein processing the determined at least one first direction parameter and the at least one second direction parameter to determine at least one distance parameter for the at least one frequency band comprises: determining vectors pointing towards directions determined by the first direction parameter and the at least one second direction parameter; determining a first line which extends from the first microphone array position along the first direction parameter vector and at least one further line from the at least one second microphone position along 

Regarding claim 13, Herre teaches wherein processing the determined at least one first direction parameter and the at least one second direction parameter to estimate at least one distance parameter for the at least one frequency band comprises one of: determining the at least one distance parameter is the position along the first line relative to the first microphone array position;   determining the at least one distance parameter is the position along the first line relative to the first microphone array position when a minimum absolute distance is smaller than a determined threshold; and determining the at least one distance parameter is the position along the first line relative to the first microphone array position when the position along the first direction parameter vector is positive and the position along the second direction parameter vector is positive (Fig. 5 & [0087]: the distance to the sound event is on the line of the DOA1 and DOA 2).

Regarding claim 14, Herre implicitly teaches wherein determining the at least one distance parameter is a reliable distance parameter estimate comprises one of: determining the at least one distance parameter is a reliable distance estimate when the minimum absolute distance is smaller than a determined threshold; and determining the at least one distance parameter is a reliable distance estimate when the position along the first direction parameter vector is positive and the position along the second direction parameter vector is positive ([0165]: determining the reliability & Fig. 5: having two vectors DOA1 and DOA2 to determine location of the sound event, therefore both position are positive when the microphone are in the current configuration). Therefore, the claimed invention as a whole 

Regarding claim 15, while Herre does not explicitly teach determining the at least one distance parameter for the at least one frequency band is a defined value when: either the position along the first direction parameter vector is negative or the position along the second direction parameter vector is negative; or the minimum absolute distance is greater than a determined threshold. 
Herre is teaching determining the at least one distance parameter for the at least one frequency band is a value (Fig. 5 & [0087]: the direction parameter DOA1 and DOA2 are express using as azimuth and elevation which is the direction value being used for distance as in Fig. 1-ssp). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because deciding to give a parameter a label of a defined value does not create any unexpected changes to the system, as it is just a label.

Regarding claim 18, Herre teaches wherein determining at least one first direction parameter for at least one frequency band based on microphone signals received from a the first microphone array comprises: receiving the microphone signals from the first microphone array for a time window; time-frequency transforming the microphone signals from the first microphone array for the time window; and analysing the time-frequency transformed microphone signals from the first microphone array for the at least one frequency band to determine at least one first direction parameter for the at least one frequency band ([0076] & [0092]: using time-frequency domain with STFT for transforming microphone signal for analysis to determine directions parameter DOA1 and DOA2).

	Regarding claim 20, Herre teaches at least one of: determining at least one energy ratio parameter for the at least one frequency band based on the time-frequency microphone signals from the first microphone array for the at least one frequency band; determine the at least one distance parameter based on the at least one energy ratio parameter for the at least one frequency band; determining the at least one distance parameter for the at least one frequency band is a defined value when the at least one energy ratio parameter for the at least one frequency band is below a determined threshold value; or determining the at least one distance parameter is a reliable distance estimate when the at least one energy ratio parameter for the least one frequency band is above a determined threshold value ([0155] & [0163]: diffuseness which has to do with total sound field energy of a sound field).

	Regarding claim 27, Herre teaches wherein the at least one distance parameter, and the at least one first direction parameter are provided with the at least one audio signal (Fig. 1: distance SSP, direction di1 and audio signal is1).
	Herre failed to teach metadata.
However, Jarvinen teaches using metadata ([0111]: outputting metadata having information/parameters like direction and/or distance of source, etc…).
Herre and Jarvinen are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because outputting or storing information is an inventor choice to determine what to do with information already calculated.

Regarding claim 35, Herre wherein determining the at least one second direction parameter for the at least one frequency band based on microphone signals received from the at least one second microphone comprises; receiving the microphone signals from the at least one second microphone for the time window; time-frequency transforming the microphone signals from the at least one second microphone for the time window; and analysing the time-frequency transformed microphone signals from the at least one second microphone to determine a second direction parameter for the at least one frequency band ([0076] & [0092]: using time-frequency domain with STFT for transforming microphone signal for analysis to determine directions parameter DOA1 and DOA2).

Claim 28, 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herre US PG-Pub 2013/0259243 in combination with Jarvinen US PG-Pub 2015/0098571 in view of Stein US PG-Pub 2017/0366914.

Regarding claim 28, Herre teaches receiving the at least one audio signal; receiving at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array (Fig. 5-DOA1 & [0025]&[0040]: sound event is active at certain time-frequency bin); receiving at least one distance parameter ([0047] & [0057] & [0105]: determining the distance to the sound event) determined from the at least one first direction parameter and at least one second direction parameter for the at least one frequency band based on at least one microphone signal from at least one second microphone (Fig. 5-DOA2 & [0025]&[0040]: sound event is active at certain time-frequency bin); and using the at least one distance parameter, at least one audio signal, and the at least one first direction parameter (Fig. 1 & [0075]: using the distance information-ssp, the audio signal-is1 and direction parameter-di1).  

However, Jarvinen teaches output and/or store information ([0111]: outputting metadata having information/parameters like direction and/or distance of source, etc…).
Herre and Jarvinen are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because outputting or storing information is an inventor choice to determine what to do with information already calculated.
The combination failed to explicitly teach receiving at least one user input defining a six-degrees-of-freedom parameter.
However, Stein receiving at least one user input defining a six-degrees-of-freedom parameter ([0048]: 6DOF & [0185]: user input device of dimension of motion).
The combination and Stein are analogous art because they are both in the same field of endeavor, namely microphone devices Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a user input give more flexibility to the system to select any degree of motion and any other parameter changes.

	Regarding claim 34, the combination teaches processing the at least one audio signal to generate a rendered output audio signal based on: the direction parameter; and the distance parameter 
	The combination failed to teach receving at least one user input defining a six-degrees-of-freedom parameter.
However, Stein receiving at least one user input defining a six-degrees-of-freedom parameter ([0048]: 6DOF & [0185]: user input device of dimension of motion).
The combination and Stein are analogous art because they are both in the same field of endeavor, namely microphone devices Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a user input give more flexibility to the system to select any degree of motion and any other parameter changes.

	Regarding claim 37, Herre teaches an apparatus comprising: processing circuitry; and memory circuitry including computer program code, the memory circuitry and the computer program code configured to, with the processing circuitry, enable the apparatus to ([0168]: implemented in hardware): receive the at least one audio signal; receive at least one first direction parameter for at least one frequency band based on microphone signals received from a first microphone array (Fig. 5-DOA1 & [0025]&[0040]: sound event is active at certain time-frequency bin); receive at least one distance parameter ([0047] & [0057] & [0105]: determining the distance to the sound event) determined from the at least one first direction parameter and at least one second direction parameter for the at least one frequency band based on at least one microphone signal from at least one second microphone (Fig. 5-DOA2 & [0025]&[0040]: sound event is active at certain time-frequency bin); and using the at least one distance parameter, at least one audio signal, and the at least one first direction parameter (Fig. 1 & [0075]: using the distance information-ssp, the audio signal-is1 and direction parameter-di1).  

However, Jarvinen teaches output and/or store information ([0111]: outputting metadata having information/parameters like direction and/or distance of source, etc…).
Herre and Jarvinen are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because outputting or storing information is an inventor choice to determine what to do with information already calculated.
The combination failed to explicitly teach receiving at least one user input defining a six-degrees-of-freedom parameter.
However, Stein receiving at least one user input defining a six-degrees-of-freedom parameter ([0048]: 6DOF & [0185]: user input device of dimension of motion).
The combination and Stein are analogous art because they are both in the same field of endeavor, namely microphone devices Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a user input give more flexibility to the system to select any degree of motion and any other parameter changes.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/               Primary Examiner, Art Unit 2654